Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application claims benefit of 62/807,345 02/19/2019.  
2. 	Amendment of claim 11, 13, 15 and 18, and cancelation of claims 12, 14, 16-17 and 19-20 in the amendment filed on 06/06/2021 is acknowledged. Claims 1-11, 13, 15 and 18 are pending in the application.  
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with David P.  Lhota on June 23, 2022.  The application has been amended as follows:

	In claim 15, line 2, after “composition”, delete “further comprises”, and insert
	--having--
In claim 18, line 2, after “composition”, delete “further comprises”, and insert
	--having--
	Delete claims 1-10.

Reasons for Allowance	
  		           4.	The rejection of claim 11 under 35 U.S.C. 112 (a) has been overcome in the 
             amendment filed on 6/06/2022.  
			           5.	Since Chen et al. ‘001 does not disclose the instant composition, 
              therefore it is distinct from the instant invention. The rejection of claims 11, 13, 15 and 
             18 under 35 U.S.C. 103 (a) has been overcome in the amendment filed on 6/06/2022.
6.	Claims 11, 13, 15 and 18   are neither anticipated nor rendered obvious over the 
record, and therefore are allowable.  A suggestion for modification of a reference to 
obtain the instant compositions has not been found.  Claims 11, 13, 15 and 18 are 
allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

July 17, 2022